United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baytown, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2020
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2013 appellant filed a timely appeal of the March 14, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome and ulnar nerve
entrapment as a result of employment activities.
FACTUAL HISTORY
This case was previously before the Board. By decision dated April 18, 2011, the Board
set aside OWCP’s March 15 and June 11, 2010 decisions denying appellant’s occupational

1

5 U.S.C. §§ 8101-8193.

disease claim and remanded the case for further development.2 In the Board’s January 22, 2013
decision, the Board set aside OWCP’s decision dated February 14, 2012 denying appellant’s
claim and remanded the case for further development. The Board found that the referee
physician had not provided sufficient rationale to support his stated conclusion that appellant’s
diagnosed CTS was not causally related to his employment.3 The Board instructed OWCP to
obtain a supplemental report from Dr. Frank Barnes, a Board-certified orthopedic surgeon and an
impartial medical specialist. The facts and circumstances of the case up to that point are set forth
in the Board’s prior decision and incorporated herein by reference.4
Dr. Barnes in a July 12, 2011 report reviewed the statement of accepted facts and the
medical record. He noted findings upon physical examination of the upper extremities. For
manual muscle testing it showed grade 4+/5 strength generally, the skin was normal, tenderness
over the ulnar groove at the elbow, negative Tinel’s sign at the wrist and at the elbow, normal
range of motion at the elbow and wrist. Dr. Barnes noted sensory testing was normal except for
numbness over the right little finger in the right hand and numbness over the left thumb and little
finger in the left hand and there was normal radial pulse, ulnar pulse and capillary filling. He
diagnosed bilateral carpal and cubital tunnel syndrome. Dr. Barnes opined that these conditions
were diseases of life, occurring frequently with no initiating injury or similar cause. Referring to
the American Medical Association, Guides to the Evaluation of Disease and Injury Causation,
referencing pages 173-175, 182-83, Table 9-17 and Table 9-14, he noted that a job such as
appellant’s would have no relation to either CTS or cubital tunnel syndrome.
On February 12, 2013 pursuant to the Board’s remand instructions, OWCP requested that
Dr. Barnes provide a supplemental report. It specifically noted that appellant had not provided
an accurate factual background and to address his employment activities as set forth in the
statement of accepted facts.
Dr. Barnes in his March 1, 2013 supplemental report noted that appellant was a rural
carrier and his job was described as heavy. He noted that since appellant did a variety of
activities during the workday, he did not consider the activities “highly repetitive” in nature.
Dr. Barnes noted that neither the American Medical Association, Guides to the Evaluation of
Disease and Injury Causation or the Official Disability Guidelines (ODG) find any significant
connection between CTS and work activity. He noted that the ODG found a weak correlation
between “highly repetitive” activity, continuous repetition of the same activities for much of the
workday, but that did not relate to the work of a rural carrier. Dr. Barnes further opined that
appellant’s diagnoses of CTS and ulnar neuropathy were a disease of life and they occur
frequently with no initiating injury or repetitive motion cause. Referring to the American
2

Docket No. 10-1778 (issued April 18, 2011). The Board found that the reports of appellant’s treating
physicians, Dr. Steven Seefeldt, Board-certified in internal medicine, and Dr. Lubor J. Jarolimek, a Board-certified
orthopedic surgeon, while not completely rationalized, strongly supported a causal relationship between appellant’s
diagnosed carpal tunnel syndrome (CTS) and factors of employment and warranted further development of the
medical evidence.
3

A conflict of medical opinion arose between appellant’s treating physician Dr. Seefeldt and Dr. Robert Fulford,
a Board-certified orthopedic surgeon and second opinion physician.
4

Docket No. 12-1639 (issued January 22, 2013).

2

Medical Association, Guides to the Evaluation of Disease and Injury Causation, referencing
pages 173-175, 182-83, Table 9-17 and Table 9-14, he found that the job duties of appellant
would have no relation to either CTS or cubital tunnel syndrome.
In a decision dated March 14, 2013, OWCP denied modification of the decision dated
August 15, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.7 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if

5

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
6

Solomon Polen, 51 ECAB 341 (2000).

7

5 U.S.C. § 8123.

3

sufficiently well rationalized and based upon a proper factual background, must be given special
weight.8
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his or
her original report. However, when the impartial specialist is unable to clarify or elaborate on
his or her original report or if his or her supplemental report is also vague, speculative or lacking
in rationale, OWCP must submit the case record and a detailed statement of accepted facts to a
second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.9
ANALYSIS
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an injury in the performance of duty, as there remains an unresolved conflict in the
medical evidence.
OWCP found a conflict in medical opinion between appellant’s treating physician,
Dr. Seefeldt, and the second opinion physician, Dr. Fulford, as to whether appellant had
developed a diagnosed condition as a result of the accepted employment activities. In order to
resolve the conflict, it referred appellant to Dr. Barnes for the impartial medical examination.
The Board found that Dr. Barnes’ initial report of July 12, 2011 was of diminished value and
instructed OWCP to obtain a supplemental report. However, the Board finds that his March 1,
2013 supplemental report remains insufficient to resolve the conflict.
In his March 1, 2013 report, Dr. Barnes noted that appellant was a rural carrier and his
job was described as heavy. He noted that since appellant does a variety of activities during the
workday, he did not consider the job duties to be “highly repetitive” in nature. Dr. Barnes noted
that neither the American Medical Association, Guides to the Evaluation of Disease and Injury
Causation nor ODG find any significant connection between CTS and work activity. He noted
that the ODG found a weak correlation between “highly repetitive” activity, continuous
repetition of the same activities for much of the workday and CTS, but none of the job duties of a
rural carrier are of that nature. Dr. Barnes further opined that appellant’s diagnoses of CTS and
ulnar neuropathy are disease of life and they occur frequently with no initiating injury or
repetitive motion cause. Referring to the American Medical Association, Guides to the
Evaluation of Disease and Injury Causation pages 173-175, 182-83, Table 9-17 and Table 9-14,
he found that the job duties associated with appellant’s position did not relate to either CTS or
cubital tunnel syndrome.
8

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager, 54 ECAB 317 (2003); Barry Neutuch, 54
ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).
9

Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810(11)(c)(1)-(2)
(April 1993).

4

The Board notes that Dr. Barnes reiterated the opinion from his initial report of July 12,
2011, stating that the diagnosed bilateral CTS and cubital tunnel syndrome were diseases of life,
occurring frequently with no initiating injury or similar cause and that a job such as appellant’s
would have no relation to either CTS or cubital tunnel syndrome. Dr. Barnes failed to provide
any further explanation of his opinion as requested by OWCP. When a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of the specialist,
if sufficiently well rationalized, must be given special weight.10 When the impartial specialist is
unable to clarify or elaborate on his original report or if his supplemental report is also vague,
speculative or lacking in rationale, as is the case here, OWCP should refer the claimant to a
second impartial specialist.11
The Board finds that Dr. Barnes did not furnish sufficient rationale to resolve the conflict
in medical opinion as to whether his CTS was related to employment activities. For these
reasons, the Board finds that the case will be remanded to OWCP for further development of the
medical evidence and referral of appellant, along with a statement of accepted facts, to a new
referee physician to resolve the continuing conflict of medical opinion. After such further
development as OWCP deems necessary, an appropriate decision should be issued regarding this
matter.
CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.

10

See supra note 7.

11

See id.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 14, 2013 decision is set aside. The case is remanded for action consistent with this
decision of the Board.
Issued: March 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

